significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb re dear this letter constitutes notice that approval has been granted for the change in assumptions as described below the ruling applies for the plan_year beginning date this ruling is made in accordance with sec_430 h of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 your authorized representatives reviewed and confirmed each of the rates contained in this ruling on date in issuing this ruling we have considered only the acceptability of the new assumptions and as necessary the method by which the transition is to be made between the prior and the new assumptions accordingly we are not expressing any opinion as to the accuracy or acceptability of any calculation or oth r material submitted with your request please note that this letter addresses only specific issues arising under sec_430 of the code and the approval granted herein should not be read to imply that the plan as it stands satisfies the requirements of other sections of the code this approval applies to the following changes in assumptions retirement rates disability rates select and ultimate withdrawal rates percent electing a joint and survivor option the retirement rates that have been approved are as follows age age less than years 32years over years less than years years over years - less than years years over years less than years years over years - ' ' - age age less than years years over years ' - age the disability rates that have been approved are as follows age rates ' _ disability rates continue d age rates the withdraw rates that have been approved are as follows age service ' - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - withdraw rates continued e o o o o o o o o o o o o o o o o o o o o lo o o o o o o o o o the percent electing a joint and survivor option assumption is approved as follows percentaoe male female when filing form_5500 for the plan_year beginning october please indicate on line of the schedule by checking the yes box that a change in non-prescribed assumptions has been made for the current_year you should also include a copy of this letter as an attachment to the schedule sb labeled schedule sb line - change in non-prescribed actuarial assumptions if you have any questions regarding this matter please contact at sincerely yours cc david m ziegler manager employee_plans actuarial group
